 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   CHARLES J. LEE, #221057
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: 559-487-5561/Fax: 559-487-5950
 5
     Attorneys for Defendant
 6   RENE MADRIGAL
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                     Case No. 1:15-cr-00144-DAD-BAM
12                       Plaintiff,                STIPULATION TO MODIFY TERM OF
                                                   PRETRIAL RELEASE; ORDER THEREON
13   vs.
                                                   JUDGE: Hon. Erica P. Grosjean
14   RENE MADRIGAL,
15                       Defendant.
16
17          IT IS HEREBY STIPULATED by and between the parties hereto through their
18   respective counsel, that pretrial release condition (7)(c) relating to Mr. Madrigal’s travel
19   restrictions be modified as follows:
20   “You must restrict your travel to the Eastern District and Northern District of California unless
     otherwise approved in advance by the Pretrial Services Officer.”
21
22          This modification is requested as Mr. Madrigal completed his Delancey Street
23   commitment over the past weekend. The modification would allow Mr. Madrigal to visit family
24   members who reside in the Eastern District of California. AUSA Melanie Alsworth has no
25   objection to the modification and the modification is supported by Pretrial Services Officer
26   Jessica McConville.
27          All other conditions remain in full force and effect.
28   ///
 1                                                           Respectfully submitted,
 2                                                           PHILLIP A. TALBERT
                                                             United States Attorney
 3
 4   DATED: July 2, 2019                                     /s/ Melanie Alsworth
                                                             MELANIE ALSWORTH
 5                                                           Assistant United States Attorney
                                                             Attorney for Plaintiff
 6
 7                                                           HEATHER E. WILLIAMS
                                                             Federal Defender
 8
 9   DATED: July 2, 2019                                     /s/ Charles J. Lee
                                                             CHARLES J. LEE
10                                                           Assistant Federal Defender
                                                             Attorneys for Defendant
11                                                           RENE MADRIGAL
12
13                                                ORDER
14            IT IS SO ORDERED that pretrial release condition 7(c) be modified to read: “You must
15   restrict your travel to the Eastern District and Northern District of California unless otherwise
16   approved in advance by the Pretrial Services Officer.”
17            All other conditions remain in full force and effect.
18
19   IT IS SO ORDERED.
20
         Dated:         July 2, 2019                             /s/
21                                                       UNITED STATES MAGISTRATE JUDGE
22
23
24
25
26
27
28

      Madrigal: Stipulation and [Proposed]             -2-
      Order to Modify Pretrial Condition
